Citation Nr: 0033881	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
ankylosis of the right ankle with right foot injuries, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from August 1944 to February 
1946.

This matter arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for an 
increased evaluation for ankylosis of the right ankle with 
right foot injuries.  The veteran promptly appealed that 
denial.  The case is before the Board of Veterans' Appeals 
(Board) at this time for resolution.


REMAND

The veteran urges that the manifestations of his service-
connected right ankle and foot condition have increased.  He 
contends that the disability is now tantamount to loss of use 
of the right foot, and that the RO has failed to respond to 
this contention.  He also contends that he has additional 
right foot disability associated with the initial in-service 
incident which have not been properly rated.  The veteran's 
representative has requested that, if the Board cannot now 
grant the benefits sought on appeal, the Board remand the 
case to the RO in order to adequately determine the residuals 
of the veteran's right foot and ankle injury and, in 
particular, to assess whether the veteran does have loss of 
use of the right foot as that term is defined by VA.  It is 
pointed out that an examination was afforded the veteran and 
a VA medical opinion was rendered in April 2000.  However, 
the opinion merely referenced the etiology of the veteran's 
right ankle condition, a fact already established in the 
record and not probative in a claim for increased evaluation.  
The Board agrees that an opinion as to functional loss of use 
and the degree of impairment caused by the service-connected 
condition would be helpful in the assessment of the degree of 
disability resulting from the veteran's service-connected 
right ankle and foot condition.  The Board notes that the 
veteran has nonservice-connected conditions, including but 
not limited to diabetes and peripheral vascular disease as 
well as other foot disorders for which service-connection has 
not been established such as pes planus and hammer digit 
syndrome, and it is, thus, unclear what symptomatology is 
attributable to the service-connected disabilities alone or 
whether the various service-connected and nonservice-
connected disabilities combine to produce functional 
impairment of the foot.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
evidentiary development needed in this case, a remand is 
required.  The RO must comply with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Moreover, an attempt should be made to obtain additional 
medical opinion and examination evidence as requested by the 
veteran's representative.  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected right ankle 
condition with residuals of right foot 
injuries.  The RO should request a 
medical opinion as part of that 
examination.  The opinion should address 
the degree of disability caused by the 
veteran's service-connected right ankle 
and foot disability.  After a review of 
the record including the veteran's 
service medical records, the examiner 
should identify all disabilities of the 
foot and ankle attributable to the in-
service injury.  The examiner should 
indicate, to the extent possible, what 
symptoms are attributed to the service-
connected ankle disability with right 
foot injuries and what symptoms, if any, 
are related to nonservice-connected 
conditions, including, but not limited to 
diabetes, peripheral neuropathy, pes 
planus, or hammer digit syndrome.  If 
this is not possible to determine with 
any degree of certainty, it should be so 
stated.  The examiner is asked to comment 
on whether the manifestations of the 
service-connected disorder effectively 
result in functional loss of use of the 
right lower extremity.  Specifically, the 
examiner should indicate whether the 
veteran's service-connected right lower 
extremity disability alone results in no 
effective remaining function other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  The 
examiner should note that this 
determination will be made on the basis 
of the actual remaining function, whether 
the acts of balance, propulsion, etc., in 
the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

2.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




